DETAILED ACTION
Claims 2-8 and 12-19 are presented for examination.
Preliminary amendment made rolling up claims consistent with claims indicated allowed under the PCT Written Opinion dated 24 April 2020.
Petition to make special under PPH grated 07/14/2021.
This office action is in response to submission of application on 22-MAY-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a loading device for installing in claim 12. The structure found in [0058] “the loading device 200 may adopt a biaxial loading chamber or other loading structures”
a pumping device for injecting in claim 12.
a photoelastic experiment device for obtaining the photoelastic fringe image in claim 12. The structure found in [0066] “includes a light source 410, a polarizer 420, a first quarter-wave plate 430, a second quarter-wave plate 440, an analyzer 450 and an image acquisition element 460 distributed in a listed sequence”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. [0056] of the specification provides the example of “tightly” as “tightly matched to ensure the tightness between the two and achieve the effect of no liquid or gas leaking during the high-pressure fracturing process.” For purposes of examination and compact prosecution, the term “tightly” will be interpreted in terms of the example provided by the specification.
Regarding claims 2 and 12, the phrase "with photosensitivity and stress birefringence effect" renders the claim indefinite because it is unclear what aspect of the material is affected by these additional elements. It is unclear if all the materials contain these elements.
Regarding claim 2, the term "hermetical" renders the claim indefinite because it is unclear what is meant by the term. The specification contains the same language as the claim and does not further clarify the term.
Regarding claim 12, the term "listed sequence" renders the claim indefinite because it is unclear what is meant by the term. The specification contains the same language as the claim and does not further clarify the term.
similar” in claims 2 and 7 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how it is determined if the 3D printing material is sufficiently similar to the composition and proportion to the real reservoir. No threshold is provided by the specification.
Claim 2 recites the phrase "the digital model". It is unclear if this is referencing “a digital model of a real reservoir”. There is insufficient antecedent basis for this limitation in the claim. Claim 6 further defines “the digital model” and it is unclear is this is reference “a digital model of a real reservoir”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, 6, and 12 recite the phrase "the radial distribution direction".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 12 recites the limitation "axial positions".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a pumping device for injecting” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only further references “a pumping device” without any additional structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7 and 12-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

[0045] of the specification as filed “In an actual operation of S 11, the real reservoir to be simulated may be digitally reconstructed. Digital reconstruction is to utilize actual engineering parameters to establish a numerical model in numerical software through a numerical method.”
The specification supports the model can be completely done constructed using a numerical method.

preparing a horizontal well fracturing model;
“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” MPEP § 2106.04(a)(2)(III). The well fracturing model can be completed by using a pen and paper to create the model.
applying boundary loads and constraints to the horizontal well fracturing model;
In applying boundary loads and constraints, the values can be incorporated by pen and paper.
injecting fracturing fluid or fracturing gas into a fracturing wellbore of the horizontal well fracturing model after loading for fracturing; 
The injecting into the model can reasonably encompass performing the method by the use of a pen and paper.
establishing a digital model of a real reservoir, in which the digital model has a preset wellbore space;
The digital model of a real reservoir can be create by a pen a peper.
making a reservoir 3D model according to the digital model, in which the material of the reservoir 3D model is similar to a real reservoir in composition and ratio, and has photosensitivity and stress birefringence effects;
The 3D model is a design, which can be done by pen and paper, based on the digital model with values for the materials based on various effects.
preparing a wellbore assembly, in which the wellbore assembly comprises an outer sleeve and the fracturing wellbore inserted in the outer sleeve; 
The wellbore assembly contains an out sleeve and a fracturing wellbore, which can be drawn by pen and paper because the preparing can reasonably be interpreted a design.
the outer sleeve has a plurality of sleeve perforation pairs distributed along an axial direction, two sleeve perforations of each sleeve perforation pair are distributed along a radial direction of the outer sleeve, and the radial distribution direction of each sleeve perforation pair is consistent; 
The distribution of the perforation pairs can be completed by updating the design using pen and paper.
the fracturing wellbore has fracturing perforation pairs having the same number with the sleeve perforation pairs, two fracturing perforations of each fracturing perforation pair are distributed along a radial direction of the fracturing wellbore, and a plurality of fracturing perforation pairs are distributed along an axial direction of the fracturing wellbore and correspond to the axial positions of the plurality of sleeve perforation pairs one by one; 
Adding the locations of the fracturing perforations can be completed by pen and paper.
the circumference of the position where each fracturing perforation pair of the fracturing wellbore is located is hermetical except a position between the fracturing perforation and the outer sleeve;
Adding the circumference to the design of the fracturing wellbore can be completed by pen and paper.
inserting the wellbore assembly into a preset wellbore space of the reservoir 3D model to form the horizontal well fracturing model, in which the outer sleeve is tightly matched with the reservoir 3D model.
Combining the wellbore assembly in the reservoir 3D model can be completed by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering.

wherein in a fracturing stage, a photoelastic fringe image of the horizontal well fracturing model is obtained by an optical phase shift method; 
the fracturing stage comprises an initial state before fracturing fluid or fracturing gas is injected and an end state after fracturing is completed, wherein that preparing the horizontal well fracturing model comprises the following steps:
The optical phase shift method is used to collect the image, i.e. data, for performing the method. Further, the initial state is gathered for the performing the model.

The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.

The claim is ineligible.


Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:
a first fracturing model for sequential fracturing; 
the fracturing wellbore comprises a first fracturing wellbore for sequential fracturing, wherein a plurality of fracturing perforation pairs of the first fracturing wellbore are staggered in the circumferential direction of the first fracturing wellbore; 
the first fracturing wellbore, the outer sleeve and the reservoir 3D model are assembled to form the first fracturing model.
The above limitations create a first fracturing model for sequential fracturing by perforation pairs placed staggered in the circumferential direction to form the 3D model design which can be completed by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 

Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

As noted above, [0045] of the specification describes the reservoir is digitally reconstructed using numerical software.

wherein sequential fracturing is performed on the first fracturing model which is loaded, and the sequential fracturing comprises the following steps:
rotating the first fracturing wellbore so that the radial distribution direction of the first fracturing perforation pair along the axial direction is consistent with the radial distribution direction of the sleeve perforation pair at the corresponding position, and injecting fracturing fluid or fracturing gas into the first fracturing wellbore for a first fracturing stage; 
The rotating the radial distribution to be along the axial can be done with pen and paper. The injecting can be determined by pen and paper based on the fluid and gas flow.
then rotating the first fracturing wellbore so that the radial distribution direction of the second fracturing perforation pair along the axial direction is consistent with the radial distribution direction of the sleeve perforation pair at the corresponding position, and injecting fracturing fluid or fracturing gas into the first fracturing wellbore for a second fracturing stage; 
As above with the first stage, the second state performs rotating and injecting, which can be determined by pen and paper in the same way as the first stage.
repeating the above until the fracturing of the last fracturing perforation pair is completed.
The repeating the first and second stage is merely further performing additional steps which can be done by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering.

in the first fracturing stage, the corresponding photoelastic fringe image is obtained by the optical phase shift method;
in the second fracturing stage, the corresponding photoelastic fringe image is obtained by the optical phase shift method;
The optical phase shift method is used to collect the image, i.e. data, for performing the method.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?

a second fracturing model for simultaneous fracturing; 
the fracturing wellbore comprises a second fracturing wellbore for simultaneous fracturing, and the radial distribution directions of the plurality of fracturing perforation pairs of the second fracturing wellbore are consistent; 
The radial distributions can be added to the model by pen and paper for the second fracturing wellbore. 
the second fracturing model is formed after the second fracturing wellbore, the outer sleeve and the reservoir 3D model are composed, wherein the radial distribution direction of each fracturing perforation pair of the second fracturing wellbore is consistent with the distribution direction of the sleeve perforation pair at the corresponding position.
Aligning the radial distribution direction and the fracturing perforation pair can be completed by pen and paper when determining the model.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

wherein the digital model further comprises a plurality of preset fracture spaces distributed along an axial direction of the preset wellbore space; 
Including a plurality of preset fractures can be done by pen and paper.
the number of the preset fracture spaces is the same as the number of the sleeve perforation pairs;
Having the number of preset fracture spaces and the sleeve perforation pairs can be done by pen and paper.
when the wellbore assembly is inserted into the reservoir 3D model, the plurality of sleeve perforation pairs of the outer sleeve correspond to the positions of the plurality of preset fracture spaces of the reservoir 3D model one by one, and the radial distribution direction of each sleeve perforation pair is consistent with an extension direction of the corresponding preset fracture space.
Inserting the assembly into the 3D model with the corresponding positions can be reasonably done by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim recites the same mental process of the claim from which is depends, however, adds no additional limitations to the mental process.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of post solution activity.

the reservoir 3D model is printed by a 3D printer, and a main body of the reservoir 3D model is printed by 3D printing materials with similar composition and proportion to the real reservoir, and the preset wellbore space and the preset fracture space are printed by soluble support materials.
The 3D printing of the model amounts to post-solution activity.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of post solution activity does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.

The claim is ineligible.

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim recites the same mental process of the claim from which is depends, however, adds no additional limitations to the mental process.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
Yes, the judicial exception is integrated into a practical application.

The following limitation provides a practical application (with all the intervening limitations from the claims from which the claim depends):

The experimental method according to claim 7, wherein the printed reservoir 3D model is sequentially subjected to constant temperature, grinding and polishing treatment, and then the treated reservoir 3D model is assembled with the wellbore assembly to form the horizontal well fracturing model.

The claim results in an improved horizontal well fracturing model and is a physical embodiment of the reservoir model.
eligible.

Claim 12 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

[0045] of the specification as filed “In an actual operation of S 11, the real reservoir to be simulated may be digitally reconstructed. Digital reconstruction is to utilize actual engineering parameters to establish a numerical model in numerical software through a numerical method.”
The specification supports the model can be completely done constructed using a numerical method.

a horizontal well fracturing model;
wherein the horizontal well fracturing model comprises a reservoir 3D model and a wellbore assembly built in the reservoir 3D model, the wellbore assembly comprises an outer sleeve and the fracturing wellbore inserted in the outer sleeve, and the outer sleeve is fixedly inserted in the reservoir 3D model and tightly matched with the reservoir 3D model;
The 3D model can be determined by pen and paper much like the digital reconstruction.
the outer sleeve has a plurality of sleeve perforation pairs distributed along an axial direction, two sleeve perforations of each sleeve perforation pair are distributed along a radial direction of the outer sleeve, and the radial distribution direction of each sleeve perforation pair is consistent;
The perforation pair that is distributed in a radial direction can be updated by pen and paper.
the fracturing wellbore has fracturing perforation pairs having the same number with the sleeve perforation pairs, two fracturing perforations of each fracturing perforation pair are distributed along a radial direction of the fracturing wellbore, and the plurality of fracturing perforation pairs are distributed along an axial direction of the fracturing well bore and correspond to the axial positions of a plurality of sleeve perforation pairs one by one;
The distribution of the perforation pair in a radial direction can be done by pen and paper.
the circumference of the position where each of the fracturing perforation pairs of the fracturing wellbore is located is provided with a sealing structure except a position between the fracturing perforation and the outer sleeve.
The digital model incorporates a sealing structure based on the positions for the formation pairs. 
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering.

a loading device for installing the horizontal well fracturing model and applying loads and constraints to the horizontal well fracturing model;
The loading of the loads and constraints amount to mere data gathering of the values of the loads and constraints. 
a pumping device for injecting fracturing fluid or fracturing gas into the fracturing wellbore of the horizontal well fracturing model;
The pumping and injecting is further data gathering for the simulation based on the results of the pumping.
a photoelastic experiment device for obtaining a photoelastic fringe image of the horizontal well fracturing model during the fracturing stage, wherein the fracturing stage comprises an initial state before fracturing fluid or fracturing gas is injected and an end state after fracturing is completed,
The use of a photoelastic experiment is for determining the initial state and is further data gathering.
wherein the photoelastic experiment device comprises a light source, a polarizer, a first quarterwave plate, a second quarter-wave plate, an analyzer and an image acquisition element distributed in a listed sequence, the centers of the polarizer, the first quarter-wave plate, the second quarter-wave plate, the analyzer and the image acquisition element are located on the same horizontal line; the loading device is located between the first quarter-wave plate and the second quarter-wave plate,
The elements of the photoelastic experiment is for the purpose of further data gathering.
the reservoir 3D model is a reservoir 3D model made of materials with photosensitivity and stress birefringence effect;
The materials determined by photosensitivity and stress birefringence effect for the 3D model is further data gathering.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 13 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

wherein the horizontal fracturing model comprises a first fracturing model; 
the fracturing wellbore comprises a first fracturing wellbore for sequential fracturing, wherein a plurality of fracturing perforation pairs of the first fracturing well bore is staggered in the circumferential direction of the first fracturing well bore; 
the first fracturing wellbore, the outer sleeve and the reservoir 3D model form the first fracturing model.
Staggering the plurality of fracturing perforation pairs for the reservoir 3D model can be completed by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 14 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

wherein the plurality of fracturing perforation pairs of the first fracturing wellbore is uniformly distributed along the circumferential direction of the first fracturing wellbore.
Distribution of the perforation pairs which are uniformly distributed can be completed by the use of pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 15 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

a driving component connected with the first fracturing wellbore, wherein the driving component is configured to drive the first fracturing wellbore to rotate relative to the outer sleeve.
Adding a driving component and rotating to a relative position can be completed reasonably by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.

The claim is ineligible.


Claim 16 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

wherein the horizontal fracturing model comprises a second fracturing model; 
the fracturing wellbore comprises a second fracturing wellbore, and the radial distribution direction of the plurality of fracturing perforation pairs in the second fracturing wellbore is consistent with the distribution direction of sleeve perforation pairs at corresponding positions; 
Having a radial distribution of the fracturing perforation pairs can reasonably be done by pen and paper.
the second fracturing wellbore, the outer sleeve and the reservoir 3D model form the second fracturing model.
The combining of the outer sleeve and the reservoir 3D model can be reasonably be done in the mind.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?

The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.


Claim 17 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:

wherein the sealing structure comprises a convex part extending radially outward from an outer wall of the fracturing wellbore.
convex part extending radially can reasonably be done by pen and paper.
Thus, the claim recites a mental process.


Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 18 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?

the sealing structure further comprises a sealing layer fixed to the outer peripheral surface of the convex part.
Implementing a sealing layer can be reasonably be done by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 19 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. Specifically the limitations:
wherein the reservoir 3D model further comprises a plurality of preset fractures distributed along an axial direction of the wellbore assembly, and the number of the preset fractures is the same as the number of the sleeve perforation pairs;
The 3D model including preset fractures and ensuring the preset fractures and the sleeve perforations are the same can be done by pen and paper.
the plurality of preset fractures correspond to the positions of the plurality of sleeve perforation pairs of the outer sleeve one-to-one, and an extending direction of each of the preset fractures is consistent with the radial distribution direction of the sleeve perforation pair at the corresponding position.
Extending the direction of the fractures can be reasonably done by pen and paper.
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea. 
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Allowable Subject Matter
Claim 2 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Conclusion
Claims 2-8 and 12-19 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JU et al., 2019/0360904 A1 (contains all inventors plus one additional) – Relevant to the 3D printer and the model (figure 1). 
Lander et al., 2015/0355158 A1 – teaches the elements of the rock properties in the relation to the structure.

Jo et al., "Development of a 3D printer for concrete structures: laboratory testing of cementitious materials." [2020] – teaches 3D printing of cement and potentially other rock like elements.
Guo et al., “Experimental study of hydraulic fracturing for shale by stimulated reservoir volume” [2014] – teaches testing a volume of rock for simulating the stresses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JOHN E JOHANSEN/Examiner, Art Unit 2146